Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 objected to because of the following informalities:  On line 16 of the claim, the applicant claims, “the handle has a thickness of the handle is 1 to 3 mm” which is believed to be in error for –the handles has a thickness, the thickness of the handle is 1 to 3 mm-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 26, the applicant claims “a maxillary standard denture for complete dentures” and “a mandibular standard denture for complete dentures”. It is unclear what the applicant is trying to claim with respect to the limitation “for complete dentures”. For example, it is unclear if the claimed standard dentures are not in final for and are used for forming a complete denture or if the maxillary and mandibular standard 
Further in the last two lines of the claim the applicant claims, “the upper surface or the lower surface of the handle are parallel to each other”. It is noted that the applicant has previously claimed the upper and lower surfaces being parallel to each other and it is unclear what is being claim in the alternative “or” such that what is the upper or lower surface parallel to. It is noted that for examination purposes, the limitation is being interred as the upper or lower surface of the handle is parallel to the occlusal plane, however, the applicant should amend the claims to clarify.  As discussed above, the limitations directed towards the occlusal plane are unclear. It is noted that as discussed above, the limitations are being interpreted as the handles surfaces are parallel to an occlusal plane of the dentures, however, the applicant should amend to clarify. 
With respect to claim 24, the limitation including “a horizontal guide indicating the occlusal plane” is unclear. It is noted it is unclear what element within the kit the horizontal guide is located on. Further, It is noted that the applicant has claimed the handle indicates the occlusal plane, therefore, it is unclear how the horizontal guide is related to the handle to indicate the occlusal plane. For examination purposes, the limitation is being interpreted as a horizontal extension of the handle, however, the applicant should amend the claim to clarify. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyal (4,059,899) in view of Layzell (2016/0158627).
Dyal teaches a dental preparation system comprising a maxillary standard denture for complete dentures, a mandibular standard denture for complete dentures (see figs. 1-2, which shows a complete set of dentures including an maxillary and mandibular denture, see above regarding interpreted of “for complete dentures”, col. 1, ll.5059, col. 2, ll. 42-45 regarding standard dentures), and a standard denture alignment jig 10 comprising a standard denture retention unit including a maxillary standard denture retention groove 20 for retaining the maxillary standard denture and a mandibular standard denture retention groove 20 for retaining the mandibular standard denture (see figs. 1-2, col. 3, ll. 24-26, “upper and lower indentations 20”) and a handle connected to the standard denture retention unit (see annaoted figure), wherein the standard denture retention unit is configured to retain the maxillary standard denture and the mandibular standard denture while maintaining occlusion between the maxillary standard denture and the mandibular standard denture (see fig. 2, col. 1, ll. 6068, col. 2, ll. 1-8, ll. 13-19, col. 3, ll. 19-33, ll. 48-61), the handle has a thickness and a flat plate shape with an upper surface and a lower surface being parallel to each other (see figs. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Dyal teaches the invention as substantially claimed and discussed above, however, does not specifically teach the maxillary standard denture, mandibular 
Layzell teaches a retention unit 142 comprising a handle wherein the handle 144 has a thickness of 1 to 3 mm (see pars. 131, 144, 160, figs. 29-30 which shows the thickness of the bite plate 146 and handle 144 being the same, such that the range taught by Layzell 0.5mm to 8 mm includes the claimed range) and a kit (see fig. 28) comprising everything needed to carry out the desired method. It would have been obvious to one having ordinary skill in the art to modify the handle taught by Dyal with the thickness taught by Layzell in order to ensure the proper opening between the upper and lower teeth (see par. 144 of Layzell, it is noted that the bite plate/handle are of the same thickness as taught by Dyal). Further it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dentures and alignment jig taught by Dyal to be provided in a kit as taught by Layzell for ease of use, such that everything needed to complete the procedure is provided in one simple to use kit.  
With respect to claim 24, Dyal further teaches a horizontal guide indicating the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see annaoted figure above, 112 rejection above regarding how the limitation is being interpreted, col. 3, ll. 58-61).
Claims 21-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyal (4,059,899) in view of Layzell (2016/0158627) as applied to claim 26 above, and further in view of Lee (6,413,085).
Dyal/Layzell teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the handle includes a
median guide indicating a median position of a central incisor of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit, wherein the median guide is a median indicating pin disposed perpendicular to the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit and a horizontal guide indicating the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit.
Lee teaches an alignment jig comprising with respect to claim 21, wherein the handle includes a median guide 24 indicating a median position of a central incisor of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1).
Lee further teaches with respect to claim 22, wherein the median guide is a median indicating pin 24 disposed perpendicular to the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the alignment jig as taught by Dyal/Layzell to include the media guide as discussed above in detail to help the user .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyal (4,059,899) in view of Layzell (2016/0158627) in view of Lee (6,413,085) as applied to claim 21 above, and further in view of Monteiro Geras et al. (2012/0295219).
Dyal/Layzell/Lee teaches the invention as substantially claimed and
discussed above in detail, however, does not specifically teach the median indicating pin includes a rod connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin.
Monteiro Geras teaches an alignment jig comprising the median indicating pin 27 includes a rod 5 connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin (see figs. 1, 5-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the median guide of Dyal/Layzell/Lee to include a rod extending in the orthogonal direction in order to ensure the proper depth positioning.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/19/2021